Exhibit 10.1
THIRD AMENDMENT TO SECOND AMENDED AND RESTATED FINANCING AND
SECURITY AGREEMENT
THIS THIRD AMENDMENT TO SECOND AMENDED AND RESTATED FINANCING AND SECURITY
AGREEMENT (this “Agreement”) is made as of the 26th day of April, 2010, by and
among ARGAN, INC., a corporation organized and in good standing under the laws
of the State of Delaware (“Argan”), SOUTHERN MARYLAND CABLE, INC., a corporation
organized and in good standing under the laws of the State of Delaware, VITARICH
LABORATORIES, INC., a corporation organized and in good standing under the laws
of the State of Delaware, GEMMA POWER, INC., a corporation organized and in good
standing under the laws of the State of Connecticut, GEMMA POWER SYSTEMS
CALIFORNIA, INC., a corporation organized and in good standing under the laws of
the State of California, GEMMA POWER SYSTEMS, LLC, a limited liability company
organized and in good standing under the laws of the state of Connecticut
(“Gemma”), and GEMMA POWER HARTFORD, LLC, a limited liability company organized
and in good standing under the laws of the State of Connecticut, jointly and
severally (each a “Borrower”; and collectively, the “Borrowers”), and BANK OF
AMERICA, N.A., a national banking association, its successors and assigns (the
“Lender”).
RECITALS
A. Borrowers and Lender are parties to a Second Amended and Restated Financing
and Security Agreement dated as of December 11, 2006 (the same, as amended,
modified, substituted, extended, and renewed from time to time, the “Financing
Agreement”).
B. The Financing Agreement provides for some of the agreements between the
Borrowers and the Lender with respect to the Loans.
C. Borrowers have requested that the Lender extend the Revolving Credit
Expiration Date and amend the Financing Agreement and Lender has agreed to do
so, on the condition, among others, that this Agreement be executed.
AGREEMENTS
NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration, receipt of which is hereby acknowledged, the Borrowers and the
Lender agree as follows:
1. Recitals. Borrowers and Lender agree that the Recitals above are a part of
this Agreement. Unless otherwise expressly defined in this Agreement, terms
defined in the Financing Agreement shall have the same meaning under this
Agreement.

 

 



--------------------------------------------------------------------------------



 



2. Revised Definition. The definitions of the following terms set forth in
Section 1.1 of the Financing Agreement are amended and restated in their
entirety as follows:
“Financing Documents” means at any time collectively this Agreement, the Notes,
the Security Documents, the Letter of Credit Documents, the Guaranty and any
other instrument, agreement or document previously, simultaneously or hereafter
executed and delivered by any Borrower, any Guarantor, and/or any other Person,
singly or jointly with another Person or Persons, evidencing, securing,
guarantying or in connection with this Agreement, any Note, any of the Security
Documents, any of the Facilities, any Guaranty, and/or any of the Obligations.
“Permitted Uses” means with respect to the (a) Revolving Loan, the payment of
expenses incurred in the ordinary course of any Borrower’s business and for
general working capital purposes, including loans or advances to the Guarantor,
(b) Acquisition Loan, to finance a portion of the Acquisition and (c) Letter of
Credit to support issuance of bonding to Travelers.
“Revolving Credit Expiration Date” means May 31, 2011.
3. Additional Definitions. Section 1.1 of the Financing Agreement is hereby
amended by adding the following definitions:
“Guarantor” means Gemma Renewable Power, LLC and its successors and assigns.
“Guaranty” means that certain Guaranty of Payment Agreement for the benefit of
the Lender dated April 26, 2010 from Guarantor, as the same may from time to
time be amended, restated, supplemented or otherwise modified.
“Security Agreement” means that certain Security Agreement by Guarantor in favor
of Lender dated April 26, 2010, as the same may from time to time be amended,
restated, supplemented or otherwise modified.
4. Revolving Credit Unused Line Fee. Section 2.1.7 of the Financing Agreement is
hereby amended and restated in its entirety as follows:
“2.1.7 Revolving Credit Unused Line Fee.
The Borrowers shall pay to the Lender a revolving credit facility fee
(collectively, the “Revolving Credit Unused Line Fees” and individually, a
“Revolving Credit Unused Line Fee”) in an amount equal to one half of one
percent (.50%) per annum of the average daily unused and undisbursed portion of
the Revolving Credit Committed Amount in effect from time to time accruing
during each month. The accrued and unpaid portion of the Revolving Credit Unused
Line Fee shall be paid by the Borrowers to the Lender monthly in arrears on the
last day of each month, commencing on June 30, 2010 and on the Revolving Credit
Termination Date.”
5. Consent. The Lender hereby consents to Argan’s guaranty of certain
obligations of the Guarantor pursuant to that Certain Contractor Parent Guaranty
by Argan, to and for the benefit of Vantage Wind Energy LLC, dated January 22,
2010 (the “Contractor Parent Guaranty”). In addition, notwithstanding anything
contained in any of the Financing Documents to the contrary, the Lender agrees
that the proceeds of the Revolving Loan may be loaned and advanced by the
Borrowers to the Guarantor for general working capital purposes of the
Guarantor. The Lender’s consent to the Contractor Parent Guaranty shall not be
deemed to be a consent to any amendment, waiver or modification of any other
term or condition of any Financing Document.

 

2



--------------------------------------------------------------------------------



 



6. Counterparts. This Agreement may be executed in any number of duplicate
originals or counterparts, each of such duplicate originals or counterparts
shall be deemed to be an original and all taken together shall constitute but
one and the same instrument. Each Borrower agrees that Lender may rely on a
telecopy of any signature of any Borrower. The Lender agrees that the Borrowers
may rely on a telecopy of this Agreement executed by the Lender.
7. Representations. Each Borrower hereby represents and warrants that:
(a) Borrowers have the power and authority to execute and deliver this Agreement
and perform their respective obligations hereunder and have taken all necessary
and appropriate action to authorize the execution, delivery and performance of
this Agreement.
(b) The Financing Agreement, as heretofore amended and as amended by this
Agreement, and each of the other Financing Documents remains in full force and
effect, and each constitutes the valid and legally binding obligation of each
Borrower, enforceable in accordance with its terms;
(c) Except for those representations and warranties which relate to a specific
date, all of Borrower’s representations and warranties contained in the
Financing Agreement and the other Financing Documents are true and correct on
and as of the date of each Borrower’s execution of this Agreement and the
Borrowers have performed or observed all of the terms, covenants, conditions and
obligations of the Financing Agreement and the other Financing Documents, which
are required to be performed or observed by any or all of them on or prior to
the date hereof;
(d) No Event of Default and no event which, with notice, lapse of time or both
would constitute an Event of Default, has occurred and is continuing under the
Financing Agreement or the other Financing Documents which has not been waived
in writing by the Lender; and
8. Conditions Precedent. The agreements of the Lender under this Agreement are
subject to the following conditions precedent:
(a) The Fifth Amended and Restated Revolving Credit Note (the “Replacement
Revolving Note”) issued and delivered by the Borrowers in the form of EXHIBIT A
attached hereto and incorporated herein by reference, payable to the order of
the Bank in the maximum principal amount of four million two hundred fifty
thousand dollars ($4,250,000);
(b) A fully executed Guaranty of Payment Agreement dated of even date herewith,
by Guarantor for the benefit of Lender;

 

3



--------------------------------------------------------------------------------



 



(c) A fully executed Security Agreement dated of even date herewith, by
Guarantor in favor of Lender;
(d) A fully executed certificate by Guarantor authorizing the execution,
delivery and performance of the Guaranty and Security Agreement;
(e) All documents and instruments (including, without limitation, UCC financing
statements and UCC termination statements) required to be filed, registered or
recorded in order to create, in favor of the Lender, a perfected first Lien in
the Collateral, in form and in sufficient number for filing, registration, and
recording in each office in each jurisdiction in which such filings,
registrations and recordations are required, along with such evidence as the
Lender may deem satisfactory that all necessary filing fees and all recording
and other similar fees, and all taxes and other expenses related to such
filings, registrations and recordings will be or have been paid in full, and
evidence in form satisfactory to Lender that such liens constitute valid and
perfected security interests and liens, and that there are no other Liens upon
any Collateral.
(f) The Lender shall have received for each Borrower a certificate of good
standing certified by the Secretary of State, or other appropriate Governmental
Authority, of the state of formation of the Borrower;
(g) The Lender shall have received for Guarantor:
i. true and complete copies of the Guarantor’s organizational and governing
documents and all amendments thereto;
ii. true and complete copies of the resolutions of the Guarantor authorizing the
execution, delivery and performance of the Financing Documents to which the
Guarantor is a party and the granting of the Liens contemplated by any of the
Financing Documents to which the Guarantor is a party;
iii. the incumbency, authority and signatures of the officers of the Guarantor
authorized to sign the Guaranty and all other Financing Documents to which the
Guarantor is a party; and
iv. a certificate of good standing certified by the Secretary of State, or other
appropriate Governmental Authority, of the state of formation of the Guarantor.
(h) Payment of the fees described in Paragraph 9 of this Agreement, together
with the Lender’s legal fees and expenses; and
(i) Such other information, instruments, opinions, documents, certificates and
reports as the Lender may deem necessary.

 

4



--------------------------------------------------------------------------------



 



9. Fees and Expenses. The Borrower shall pay at the time this Agreement is
executed and delivered all fees, commissions, costs, charges, taxes and other
expenses incurred by the Lender and its counsel in connection with this
Agreement, including, but not limited to, reasonable fees and expenses of the
Lender’s counsel and all recording fees, taxes and charges.
10. Financing Documents; Governing Law; Etc. This Agreement is one of the
Financing Documents defined in the Financing Agreement and shall be governed and
construed in accordance with the laws of the State of Maryland. The headings and
captions in this Agreement are for the convenience of the parties only and are
not a part of this Agreement.
11. Acknowledgments. The Borrowers acknowledge and warrant that the Lender has
acted in good faith and has conducted in a commercially reasonable manner its
relationships with the Borrowers in connection with this Agreement and generally
in connection with the Financing Documents and the Obligations, each Borrower
hereby waiving and releasing any claims to the contrary. Each Borrower hereby
issues, ratifies and confirms the representations, warranties and covenants
contained in the Financing Agreement, as amended hereby or other Financing
Documents. The Borrowers agree that this Agreement is not intended to and shall
not cause a novation with respect to any or all of the Obligations.
In addition, each Borrower hereby agrees to the execution and delivery of this
Agreement and the terms and provisions, covenants or agreements contained in
this Agreement shall not in any manner release, impair, lessen, modify, waive or
otherwise limit the liability and obligations of each Borrower under the terms
of any of the Financing Documents, except as otherwise specifically set forth in
this Agreement.
12. Modifications. This Agreement may not be supplemented, changed, waived,
discharged, terminated, modified or amended, except by written instrument
executed by the parties.
[SIGNATURES APPEAR ON THE FOLLOWING PAGE]

 

5



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, each of the parties hereto have executed and delivered this
Agreement under their respective seals as of the day and year first written
above.

                              Borrowers:        
 
                    WITNESS/ATTEST:       ARGAN, INC.        
 
                   
/s/ Sherolyn Nanson
 
      By:   /s/ Rainer Bosselmann
 
Rainer Bosselmann   (Seal)    
 
          Chairman of the Board and President        
 
                    WITNESS/ATTEST:       SOUTHERN MARYLAND CABLE, INC.        
 
                   
/s/ Sherolyn Nanson
      By:   /s/ Arthur Trudel   (Seal)    
 
                   
 
          Arthur Trudel        
 
          Vice President and Treasurer        
 
                    WITNESS/ATTEST:       VITARICH LABORATORIES, INC.        
 
                   
/s/ Sherolyn Nanson
      By:   /s/ Arthur Trudel   (Seal)    
 
                   
 
          Arthur Trudel        
 
          Vice President and Treasurer        
 
                    WITNESS/ATTEST:       GEMMA POWER, INC.        
 
                   
/s/ Sherolyn Nanson
      By:   /s/ Arthur Trudel   (Seal)    
 
                   
 
          Arthur Trudel        
 
          Chief Financial Officer        
 
                    WITNESS/ATTEST:       GEMMA POWER SYSTEMS CALIFORNIA, INC.  
     
 
                   
/s/ Sherolyn Nanson
      By:   /s/ Arthur Trudel   (Seal)    
 
                   
 
          Arthur Trudel        
 
          Chief Financial Officer        

Signature Page to Third Amendment to Second Amended and Restated Financing
Agreement

 

 



--------------------------------------------------------------------------------



 



                      WITNESS/ATTEST:       GEMMA POWER SYSTEMS, LLC        
 
                   
/s/ John Gorzkowski
 
      By:   /s/ William F. Griffin, Jr.
 
William F. Griffin, Jr.
Manager   (Seal)    
 
                    WITNESS/ATTEST:       GEMMA POWER HARTFORD, LLC        
 
                   
/s/ John Gorzkowski
 
      By:   /s/ William F. Griffin, Jr.
 
William F. Griffin, Jr.
Manager   (Seal)    

Signature Page to Third Amendment to Second Amended and Restated Financing
Agreement

 

 



--------------------------------------------------------------------------------



 



                              Lender:        
 
                    WITNESS:       BANK OF AMERICA, N.A.        
 
                   
/s/ A.C. Burns
 
      By:   /s/ Michael J. Radcliffe
 
Name: Michael J. Radcliffe   (Seal)    
 
          Title: Senior Vice President        

Signature Page to Third Amendment to Second Amended and Restated Financing
Agreement

 

 



--------------------------------------------------------------------------------



 



AGREEMENT OF GUARANTOR
The undersigned is the “Guarantor” under a Guaranty of Payment Agreement, dated
April 26, 2010 (as amended, modified, substituted, extended and renewed from
time to time, the “Guaranty”), in favor of the Lender. In order to induce the
Lender to enter into the foregoing Agreement, the undersigned (a) consents to
the transactions contemplated by, and agreements made by the Borrowers under,
the foregoing Agreement, and (b) ratifies, confirms and reissues the terms,
conditions, promises, covenants, grants, assignments, security agreements,
agreements, representations, warranties and provisions contained in the
Guaranty.
WITNESS signature and seal of the undersigned as of the date of the Agreement.

                      WITNESS/ATTEST:       GEMMA RENEWABLE POWER, LLC        
 
                    /s/ Michele Suttile       By:   /s/ William Carter   (SEAL)
            Michele Suttile           William Carter, President        

Signature Page to Third Amendment to Second Amended and Restated Financing
Agreement

 

 



--------------------------------------------------------------------------------



 



EXHIBIT A

 

10